469 F.2d 89
5 Fair Empl.Prac.Cas.  20, 5 Empl. Prac. Dec. P 7981Brenda BRUSH, Plaintiff-Appelant,v.SAN FRANCISCO NEWSPAPER PRINTING COMPANY, Defendant-Appellee.
No. 26666.
United States Court of Appeals,Ninth Circuit.
Sept. 19, 1972.

Jerome B. Falk, Jr.  (argued), of Howard, Prim, Smith, Rice & Downs, San Francisco, Cal., for plaintiff-appellant.
William J. Dowling, III (argued), of Cooper, White & Cooper, San Francisco, Cal., for defendant-appellee.
Philip B. Sklover (argued), Stanley P. Herbert, Gen. Counsel, of Equal Employment Opportunity Comm., Washington, D. C., Chester F. Relyea, of Equal Employment Opportunity Comm., San Francisco, Cal., Jettie Pierce Selvig, Elizabeth M. Boyer, Attys. of Women's Equity Action League, Novelty, Ohio, Jack Greenberg, William Robinson, Attys., NAACP Legal Defense, New York City, William Turner, Oscar Williams, Attys., NAACP Legal Defense, San Francisco, Cal., amicus curiae.
Before CHAMBERS and CARTER, Circuit Judges, and McNICHOLS,* District Judge.
PER CURIAM:


1
The judgment of the district court against Brush in affirmed.


2
The object of the complaint was to stop the San Francisco Chronicle and the San Francisco Examiner (published by the San Francisco Newspaper Printing Company) from using in employment ads classifications of male and female.


3
To rule with plaintiff-appellant would require the district court and us to find that the defendant, when it publishes help wanted ads, is an employment agency.  Neither the dictionary nor the legislative history supports this construction.  The legislative history contributes little.


4
We are in substantial agreement with the district court's opinion.  Brush v. San Francisco Newspaper Printing Company, 315 F.Supp. 577 (1970).



*
 The Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation